Electronically Filed
                                                        Supreme Court
                                                        SCAD-13-0001098
                                                        18-DEC-2013
                                                        12:59 PM



                           SCAD-13-0001098

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                  RONALD T. OLDENBURG, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 10-072-8906)

                                ORDER
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

            On November 5, 2013, this court entered an order in the
 matter ODC v. Oldenburg, SCAD-13-0001098, directing the
 Disciplinary Board of the Supreme Court of the State of Hawai#i
 to obtain the consent of both the Petitioner, Office of
 Disciplinary Counsel (ODC), and the Respondent, Ronald T.
 Oldenburg, to the imposition of a private reprimand upon
 Respondent Oldenburg, pursuant to Rule 2.3(a)(5) of the Rules of
 the Supreme Court of the State of Hawai#i (RSCH).   The order
 further stated that, “[s]hould either party fail to respond with
 consent within 30 days . . . , the Disciplinary Board shall
 return the matter to this court for further action.”    To date,
 the Board has not submitted any report in the matter, giving rise
to an ambiguity concerning the status of the case.    Therefore,
          IT IS HEREBY ORDERED the Disciplinary Board shall,
within 10 days after the entry date of this order, submit a
report to this court, informing the court of the present status
of the matter.
          DATED: Honolulu, Hawai#i, December 18, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                2